In a proceeding pursuant to article 78 of the Civil Practice Act to annul the suspension of petitioners-respondents, employees of the New York City Transit Authority, and for other relief, the Authority appeals by permission (Civ. Prae. Act, § 1304) from so much of an order as denies its cross motion to dismiss the petition for 'insufficiency. Order, insofar as appealed from, affirmed, without costs. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur. [3 Misc 2d 960.]